COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-134-CV
  
  
JOHN 
CHARLES PARIS, INDIVIDUALLY,                                   APPELLANT
AND 
JOHN C. PARIS, D.M.D., M.P.S.D., P.C.
   
V.
   
DAWN 
DUNN BANCHETTI                                                         APPELLEE
  
  
----------
FROM 
THE 141ST DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Joint Motion To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
   
  
                                                                  PER 
CURIAM
  
  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
October 21, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.